Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 25 recite the limitation “at least one further compound in an amount of 0-10% of the dry weight of the composition”.  The limitation is vague in the sense that it is not what the “further compound” is directed to.  Is the “compound” an active drug?  Is the “compound” a polymer, such as a non-drug compound?    
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17 and 19-34 are rejected under 35 U.S.C. 103 as being unpatentable over Rashba-Step et al. US 20050142205 A1, in view of Henriksen et al. US 6,576,264 B1.
Rashba-Step teaches a method for encapsulating small spherical particle prepared by controlled phase separation.  The method comprises preparing an aqueous composition comprising active agent, and phase separation enhancing agent.  See paragraphs 0069-0070 and 0097.   Phase separation enhancing agent can be poloxamer or carbohydrate polymer such as chitosan.  See paragraphs 0073-0074 and 0111.  Optional excipients which can be added in the aqueous composition includes amino acid, glycine, or carbohydrates.  See paragraph 0087.  Aqueous phase further comprises saccharide and disaccharide is found in paragraph 0143.  The particle can be separated and harvested by spraying into a liquid medium comprises a supercritical fluid such as carbon dioxide.  See paragraphs 0088-0092.  Active agent can be protein, nucleic acid, oligonucleotide, proteins of the blood clotting cascade, and the like.  See paragraphs 0101-0106.  Numerous active agents can be combined.  See paragraph 0110.  Particle having the claimed particle diameter is found in paragraph 0113.  The obtained particles can further be formulated into pharmaceutical composition such as tablet, capsule, and the like.  See paragraph 0122.         
While Rashba-Step teaches the aqueous solvent can be removed by a number of techniques including the use of supercritical fluid, it does not specifically teach spraying the solution into the supercritical fluid to obtain particle with average diameter of 50 nm to 20 µm.
Henriksen teaches a process for preparing microparticle of water insoluble drug comprising dissolving drug in a solvent to obtain a solution, and spraying the solution into a supercritical fluid such as carbon dioxide to obtain particle having average particle diameter between 0.1-100 nm.  See abstract and columns 3-4.
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to optimize the process in Rashba-Step in view of the teaching of Henriksen with the expectation to obtain a microparticle of water-insoluble active compounds useful in pharmaceutical art.  This is because Henriksen teaches a process that is useful for a wide variety of water-insoluble active agent, and this is because Rashba-Step teaches the desirability for encapsulating water insoluble active compound in a microcapsule similar to that of Henriksen. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rashba-Step et al. US 20050142205 A1, in view of Henriksen et al. US 6,576,264 B1 and Yeo et al. US 2002/0160109A1.
Rashba-Step and Henriksen are relied upon for the reasons stated above.  The cited references do not expressly teach the claimed properties of the carbon dioxide.  However, the use of carbon dioxide as a supercritical fluid in microencapsulating process is known in the art.  See for example the teaching in Yeo.  Yeo teaches that supercritical fluid such as carbon dioxide is commonly used at temperature 31°C and pressure at 73.8 bar.  See paragraph 0020.
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to, by routine experimentation select a temperature and pressure of the supercritical fluid in view of the teaching in Yeo with the expectation to precipitate and/or remove solvent to obtain a microcapsule encapsulating water-insoluble active agent useful in pharmaceutical art.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606. The examiner can normally be reached Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN T TRAN/Primary Examiner, Art Unit 1615